Judgment, Supreme Court, New York County (Richard Haft, J., at trial; Alvin Schlesinger, J., at sentencing), rendered October 8, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 4 V% to 9 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932) defendant’s guilt was established beyond a reasonable doubt.
Because defendant failed to raise an objection to the prosecutor’s comments or summation to which he now complains, his claim is not preserved for review (CPL 470.05 [2]; People v Balls, 69 NY2d 641), and we decline to review it in the interest of justice. Were we to review, we would find that they were in fair response to defense counsel’s summation and a fair argument from the record (People v Galloway, 54 NY2d 396). Concur—Ellerin, J. P., Asch, Nardelli and Williams, JJ.